EXHIBIT 10.12

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is entered into as of January 1,
2012 (the “Effective Date”), by and between Stewart Information Services Corp.
(the “Company”), and Malcolm Morris (Mr. Morris).

The parties agree as follows:

1. Employment, Duties and Acceptance.

1.1 Term of Employment by the Company. The Company hereby agrees to employ
Mr. Morris for a term commencing on the Effective Date and expiring on
December 31, 2016 unless earlier terminated as provided in Section 4.

1.2 Duties. During the Term, Mr. Morris shall perform advisory services for the
Company with such non-operational duties and responsibilities as assigned by the
Chief Executive Officer (“CEO”) or Board of Directors (the “Board’) which
Mr. Morris will make reasonable efforts to perform. Mr. Morris shall report to
the Board.

1.2.1 Fiduciary Duty. Mr. Morris acknowledges and agrees that he owes a
fiduciary duty to the Company and further agrees to make full disclosure to the
Company of all business opportunities pertaining to the Company’s business and
shall not act for his own benefit concerning the subject matter of his fiduciary
relationship.

1.2.2 Compliance. Mr. Morris agrees that he will not take any action
intentionally in violation of United States laws or other laws applicable to his
employment, including, but not limited to the Securities Exchange Act of 1934.

1.3 Acceptance of Employment. Mr. Morris hereby accepts such employment and
shall render the services and perform the duties described above.

2. Compensation and Other Benefits.

2.1 Annual Salary. The Company shall pay to Mr. Morris an annual salary at a
rate of Two Hundred Seventy Five Thousand Dollars ($275,000) per year (the
“Annual Salary”). The Annual Salary shall be payable in accordance with the
payroll policies of the Company as from time to time in effect, but in no event
less frequently than twice each month, less such deductions as shall be required
to be withheld by applicable law and regulations and less any voluntary
deductions.

2.2 Deferred Transition Incentive Plan.

2.2.1 Deferred Transition Incentive Payments. During the period of this
agreement Mr. Morris shall be eligible to receive annual Deferred Transition
Incentive Payments



--------------------------------------------------------------------------------

totaling $750,000. Annual payments in the amount of $150,000 will be made
contingent upon the company achieving annual pretax earnings of thirty
(30) million dollars or more. If annual pretax earnings of the Company are less
than thirty (30) million dollars for a given calendar year, the annual Deferred
Transition Incentive Payment will be reduced in proportion to the Company’s
pretax profit below thirty (30) million dollars. If annual pretax earnings of
the Company are zero or negative, no Deferred Transition Incentive Payment will
be made for that calendar year. The payments made pursuant to this Section 2.2.1
shall be paid to Mr. Morris no later than March 31 of the year following the
calendar year for which it is calculated. Upon termination other than with cause
as specified in Section 4.3, if the aggregate amount of Deferred Transition
Incentive Payments is less than $750,000, a payment equaling $750,000 less the
total amount of Deferred Transition Incentive Payments already paid will be made
no later than ninety (90) days following termination.

2.3 Vacation Policy. Mr. Morris shall be entitled to four (4) weeks of paid
vacation during each calendar year of the Term which shall accrue in accordance
with Company policy.

2.4 Participation in Employee Benefit Plans. The Company agrees to permit
Mr. Morris during the Term to participate in any group life, hospitalization or
disability insurance plan, health program, pension plan, or other so called
“fringe benefits” of the Company (collectively, “Benefits”). Mr. Morris shall
cooperate with the Company in applying for such coverage, including submitting
to a physical exam and providing all relevant health and personal data. The
Company shall not make any changes in any plans or arrangements provided
pursuant to this Section 2.5 which would adversely affect Mr. Morris’s right to
benefits thereunder unless such changes occur pursuant to a program applicable
to other employees of the Company and which does not result in a proportionally
greater reduction in the rights and benefits him.

2.5 General Business Expenses. The Company shall pay or reimburse Mr. Morris for
all business expenses reasonably and necessarily incurred by him during the Term
in hisperformance of services as requested by the CEO or Board under this
Agreement. Such payment shall be made upon presentation of such documentation as
the Company customarily requires prior to making such payments or
reimbursements.

2.6 Office Space and Clerical Support. Mr. Morris will be provided with office
space, equipment and clerical support consistent with his position in the
company and as it relates to community service and sufficient to carry out the
duties and community and charitable services, the location of which will be at
the sole discretion of the Company.

3. Confidentiality and Company Property; Non-Competition and Non-Solicitation.

3.1 Fair Dealing. Consistent with all members of the Board of Directors and the
duties and responsibilities herewith, during the term of this Agreement,
Mr. Morris will be aware of and comply with standard covenants surrounding
confidential information, conflicts of interest, non-solicitation of customers,
non-competition and non-solicitation of employees.



--------------------------------------------------------------------------------

4. Termination.

4.1 Date of Termination. As used in this Agreement, “Date of Termination” means
(i) if Mr. Morris’s employment is terminated by the Company for Cause, the date
of receipt of the notice of termination or any later date specified therein
within ninety (90) days of such notice, as the case may be, (ii) if Mr. Morris’s
employment is terminated by him pursuant to Section 4.4, the effective date of
such termination pursuant to Section 4.4, (iii) if Mr. Morris’s employment is
terminated by reason of death, the date of his death., or (iv) if Mr. Morris’s
employment is terminated by the Company due to Permanent Disability, the date
ninety (90) days after the Company’s written notice to Mr. Morris, or (v) the
termination date of the Agreement is reached as set forth in Section 1.1.

4.2 Termination Upon Death. If Mr. Morris dies during the Term, this Agreement
shall terminate; provided, however, that in any such event, the Company shall
pay to his estate (i) in a lump sum within thirty (30) days of the Date of
Termination, any portion of the Annual Salary accrued but unpaid and accrued but
unused vacation time that shall have been earned by Mr. Morris prior to the
termination but not yet paid; (ii) at the same time payable pursuant to
Section 2.2.1, any remaining unpaid amounts in accordance with the Deferred
Transition Incentive Plan; and (iii) any Benefits that have vested as of the
Date of Termination as a result of Mr. Morris’s participation in any of the
Company’s benefit plans; and (iv) any expenses with respect to which Mr. Morris
is entitled to reimbursement pursuant to this Agreement (collectively, the
“Accrued Amounts”).

4.3 Termination With Cause. The Company has the right, at any time during the
Term, subject to all of the provisions hereof, exercisable by serving notice,
effective on or after the date of service of such notice as specified therein,
to terminate Mr. Morris’s employment under this Agreement and discharge him with
Cause. If such right is exercised, the Company’s obligation to Mr. Morris shall
be limited solely to the payment of the Accrued Amounts and accrued but unpaid
vacation. As used in this Agreement, the term “Cause” shall mean, in the good
faith determination of the Board any: (A) willful failure to substantially
perform duties with the Company (other than by reason of Permament Disability),
after a written demand for substantial performance is delivered to Mr. Morris
that specifically identifies the manner in which the Company believes that
Mr. Morris has not substantially performed such duties, and Mr. Morris has
failed to remedy the situation within thirty (30) days of such written notice
from the Company; (B) Gross negligence in the performance of his duties;
(C) Conviction of, or plea of guilty to any felony or any crime involving moral
turpitude or the personal enrichment of Mr. Morris at the substantive expense of
the Company; (D) Willful engagement in conduct that is demonstrably and
materially injurious to the Company, monetarily or otherwise, including without
limitation Mr. Morris’s breach of fiduciary duties owed to the Company. ;
(E) Willful violation of any material provision of the Company’s code of
conduct; (F) Willful violation of any of the material covenants contained in
Section 3, as applicable; (G) Act of dishonesty resulting in or intending to
result in personal gain at the expense of the Company; or (H) Engaging in any
material act that is intended or may be reasonably expected to harm the
reputation, business prospects, or operations of the Company.



--------------------------------------------------------------------------------

4.3.1 Notice to Cure. Mr. Morris may not be terminated for Cause unless and
until there has been delivered to him written notice from the Board supplying
the particulars of his acts or omissions that the Board believes constitute
Cause and a reasonable period of time (not less than thirty (30) days) has been
given to Mr. Morris after such notice to cure the same.

4.4 Voluntary Termination. Mr. Morris has the right, at any time during the
Term, subject to all of the provisions hereof, exercisable by serving notice of
at least ninety (90) days, effective on or after the date of service of such
notice as specified therein, to voluntarily terminate his employment under this
Agreement. The provisions of Section 3 remain in full force and effect upon
Voluntary Termination.

4.4.1 Upon Voluntary Termination, in exchange for Mr. Morris executing and
delivering a Release as described in Section 4.4.2, he shall be entitled to
receive:

(A) The Accrued Amounts (payable at the same time and in the same manner as set
forth in Section 4.2) in a lump sump within ninety (90) days of the Date of
Voluntary Termination, (i) any portion of the Annual Salary accrued but unpaid
and accrued but unused vacation time that shall have been earned by Mr. Morris
prior to the termination but not yet paid; (ii) any remaining unpaid amounts
under the Deferred Transition Incentive Plan; (iii) any Benefits that have
vested as of the Date of Voluntary Termination as a result of Mr. Morris’s
participation in any of the Company’s benefit plans; and (iv) any expenses with
respect to which Mr. Morris is entitled to reimbursement for pursuant to this
Agreement (collectively, the “Accrued Amounts”); and

(B) The Extension of Medical Benefits. Until the earlier to occur of (A) the
expiration of eighteen (18) months after the Date of Termination, (B) the date
Mr. Morris first becomes eligible to receive health benefits under another
employer-provided plan after the Date of Termination, or (C) the death of
Mr. Morris, the Company shall, via proper COBRA election by Mr. Morris, continue
medical and dental benefits (and, if applicable, to the spouse and dependents of
Mr. Morris who received such benefits under his coverage immediately prior to
the Date of Termination) equal to those that were in effect for Mr. Morris as of
the Date of Termination (and to any such dependent) in accordance with the
plans, programs, practices and policies of the Company had Mr. Morris remained
actively employed, provided that Mr. Morris makes all required COBRA payments to
the Company, and the Company shall immediately reimburse Mr. Morris for each
such COBRA payment (collectively, the “Continuation of Benefits”). Mr. Morris
shall remain liable for any portion of such premiums for which he was liable as
of the Date of Termination.

(C) Additional Medical Benefit Assistance. If, at the time of his Voluntary
Termination, Mr. Morris is not eligible to receive Company-provided Medical
Benefits or is not covered by the Company’s Medical Benefits Plan, either as a
Director or as an employee, then following the expiration of eighteen
(18) months after the Date of Termination, the Company shall pay to Mr. Morris,
under the terms provided in section 4.4.1(B) above, a lump sum amount equal to
twenty four (24) times the amount of Company’s monthly reimbursement payments
for individual medical benefits provided to Company employees. The Company will
also assist Mr. Morris in his choosing of an individual medical benefit, vision,
and dental insurance plan.



--------------------------------------------------------------------------------

4.4.2 Release. As a condition to Mr. Morris’s receipt of payments and/or
benefits described under Section 4.4, he must execute and deliver to the
Company, within the time period stated in the Release, and not subsequently
revoke, a full release of all claims that he may have against the Company, its
affiliates, and all of their officers, employees, directors, and agents, in a
form mutually and reasonably agreeable to the parties hereunder (a current
example of which is attached hereto as “Exhibit A”). The Company shall provide
Mr. Morris with a form of release within ten (10) days from the Date of
Termination.

4.5 Termination upon Permanent Disability. If during the Term Mr. Morris suffers
a Permanent Disability, the Company may, by written notice to Mr. Morris,
terminate his employment hereunder and discontinue payments of the Annual
Salary, and Benefits accruing from and after the date of such termination. Upon
the Company’s termination of Mr. Morris’s employment by reason of his
Disability, the Company’s obligation to Mr. Morris shall be limited solely to
the payment of the Accrued Amounts (at the same time and in the same manner as
set forth in Section 4.2), payment of the aggregate amount of unpaid Deferred
Transition Incentive Payments and provision of the Continuation of Benefits as
set forth in 4.4. For purposes of this Agreement, “Permanent Disability” means
permanent impairment of Mr. Morris’s ability to substantially peform his duties
under this Agreement. A determination of Permanent Disability will be confirmed
by the written statement of an independent, competent, licensed physician,
mutually acceptable to the Company and Mr. Morris or his representitive.

4.6 Resignation of Position. Upon termination of the Agreement, Mr. Morris shall
be deemed to have voluntarily and permanently resigned from his position as an
officer and Vice Chairman of the Board pursuant to Section 6.5 of the Company
bylaws.

5. Other Provisions.

5.1 Section 409A.

5.1.1 Separation from Service. Notwithstanding anything to the contrary in this
Agreement, with respect to any amounts payable to Mr. Morris under this
Agreement in connection with a termination of his employment that would be
considered “non-qualified deferred compensation” under Section 409A of the
Internal Revenue Code (hereafter “Code”), in no event shall a termination of
employment be considered to have occurred under this Agreement unless such
termination constitutes Mr. Morris’s “separation from service” with the Company
as such term is defined in Treasury Regulation Section 1.409A-1(h), and any
successor provision thereto (“Separation from Service”).

5.1.2 Section 409A Compliance. Notwithstanding anything to the contrary in this
Agreement, to the maximum extent permitted by applicable law, any severance
payments payable to Mr. Morris under this Agreement shall be made in reliance
upon Treasury Regulation Section 1.409A-1(b)(9)(iii) (relating to separation pay
plans) or Treasury Regulation Section 1.409A-1(b)(4) (relating to short-term
deferrals). However, to the extent any such



--------------------------------------------------------------------------------

payments are treated as “non-qualified deferred compensation” subject to
Section 409A of the Code, and if Mr. Morris is deemed at the time of his
Separation from Service to be a “specified employee” for purposes of
Section 409A(a)(2)(B)(i) of the Code, then to the extent delayed commencement of
any portion of the benefits to which he is entitled under this Agreement is
required in order to avoid a prohibited payment under Section 409A(a)(2)(B)(i)
of the Code, such portion of Mr. Morris’s termination benefits shall not be
provided to him prior to the earlier of (i) the expiration of the six-month
period measured from the date of Mr. Morris’s Separation from Service or
(ii) the date of Mr. Morris’s death. Upon the earlier of such dates, all
payments deferred pursuant to this Section shall be paid in a lump sum to
Mr. Morris (or his estate). The determination of whether Mr. Morris is a
“specified employee” for purposes of Section 409A(a)(2)(B)(i) of the Code as of
the time of his Separation from Service shall be made by Company in accordance
with the terms of Section 409A of the Code, and applicable guidance thereunder
(including without limitation Treasury Regulation Section 1.409A-1(i) and any
successor provision thereto).

5.1.3 Section 409A; Separate Payments. This Agreement is intended to be written,
administered, interpreted and construed in a manner such that no payment or
benefits provided under the Agreement become subject to (a) the gross income
inclusion set forth within Section 409A(a)(1)(A) of the Code or (b) the interest
and additional tax set forth within Section 409A(a)(1)(B) of the Code
(collectively, “Section 409A Penalties”), including, where appropriate, the
construction of defined terms to have meanings that would not cause the
imposition of Section 409A Penalties. For purposes of Section 409A of the Code
(including, without limitation, for purposes of Treasury Regulation
Section 1.409A-2(b) (2)(iii), each payment that Mr. Morris may be eligible to
receive under this Agreement shall be treated as a separate and distinct payment
and shall not collectively be treated as a single payment.

5.1.4 Certain Excise Taxes. Notwithstanding anything to the contrary in this
Agreement, if Mr. Morris is a “disqualified individual” (as defined in
Section 280G(c) of the Internal Revenue Code of 1986, as amended (the “Code”)),
and the payments and benefits provided for in this Agreement, together with any
other payments and benefits which Mr. Morris has the right to receive from the
Company or any of its affiliates, would constitute a “parachute payment” (as
defined in Section 280G(b)(2) of the Code), then the payments and benefits
provided for in this Agreement shall be either (a) reduced (but not below zero)
so that the present value of such total amounts and benefits received by
Mr. Morris from the Company and its affiliates will be one dollar ($1.00) less
than three times Mr. Morris’s “base amount” (as defined in Section 280G(b)(3) of
the Code) and so that no portion of such amounts and benefits received by
Mr. Morris shall be subject to the excise tax imposed by Section 4999 of the
Code or (b) paid in full, whichever produces the better net after-tax position
to Mr. Morris (taking into account any applicable excise tax under Section 4999
of the Code and any other applicable taxes). The reduction of payments and
benefits hereunder, if applicable, shall be made by reducing, first, payments or
benefits to be paid in cash hereunder in the order in which such payment or
benefit would be paid or provided (beginning with such payment or benefit that
would be made last in time and continuing, to the extent necessary, through to
such payment or benefit that would be made first in time) and, then, reducing
any benefit to be provided in-kind hereunder in a similar order. The
determination as to whether any such reduction in the amount of the payments and
benefits provided hereunder is necessary shall be made by the Company in good
faith. If a reduced payment or benefit is made or provided and through error or
otherwise that payment or



--------------------------------------------------------------------------------

benefit, when aggregated with other payments and benefits from the Company (or
its affiliates) used in determining if a “parachute payment” exists, exceeds one
dollar ($1.00) less than three times Mr. Morris’s base amount, then he shall
immediately repay such excess to the Company upon notification that an
overpayment has been made. Nothing in this Section 5.1.4 shall require the
Company to be responsible for, or have any liability or obligation with respect
to, Mr. Morris’s excise tax liabilities under Section 4999 of the Code.

5.1.5 In-kind Benefits and Reimbursements. Notwithstanding anything to the
contrary in this Agreement or in any Company policy with respect to such
payments, in-kind benefits and reimbursements provided under this Agreement
during any tax year of Mr. Morris shall not affect in-kind benefits or
reimbursements to be provided in any other tax year and are not subject to
liquidation or exchange for another benefit. Notwithstanding anything to the
contrary in this Agreement, reimbursement requests must be timely submitted by
Mr. Morris and, if timely submitted, reimbursement payments shall be made to
Mr. Morris as soon as administratively practicable following such submission in
accordance with the Company’s policies regarding reimbursements, but in no event
later than the last day of Mr. Morris’s taxable year following the taxable year
in which the expense was incurred. This Section shall only apply to in-kind
benefits and reimbursements that would result in taxable compensation income to
Mr. Morris

5.1.6 Mitigation. Mr. Morris shall not be required to mitigate damages with
respect to the termination of his employment under this Agreement by seeking
other employment or otherwise, and there shall be no offset against amounts due
Mr. Morris under this Agreement on account of subsequent employment except as
specifically provided in this Agreement. Additionally, amounts owed to
Mr. Morris under this Agreement shall not be offset by any claims the Company
may have against him, and the Company’s obligation to make the payments provided
for in this Agreement, and otherwise to perform its obligations hereunder, shall
not be affected by any other circumstances, including, without limitation, any
counterclaim, recoupment, defense or other right which the Company may have
against Mr. Morris or others.

5.2 Indemnification.

5.2.1 General. The Company agrees that if Mr. Morris is made a party or is
threatened to be made a party to any action, suit or proceeding, whether civil,
criminal, administrative or investigative (a “Proceeding”), by reason of the
fact that he is or was a trustee, director or officer of the Company, or any
predecessor to the Company (including any sole proprietorship owned by
Mr. Morris) or any of their affiliates or is or was serving at the request of
the Company, any predecessor to the Company (including any sole proprietorship
owned by Mr. Morris), or any of their affiliates as a trustee, director,
officer, member, employee or agent of another corporation or a partnership,
joint venture, limited liability company, trust or other enterprise, including,
without limitation, service with respect to employee benefit plans, whether or
not the basis of such Proceeding is alleged action in an official capacity as a
trustee, director, officer, member, employee or agent while serving as a
trustee, director, officer, member, employee or agent, Mr. Morris shall be
indemnified and held harmless by the Company to the fullest extent authorized by
Texas or Delaware law, as the same exists or may hereafter be amended, against
all Expenses incurred or suffered by . him in connection therewith, and such
indemnification shall continue as to Mr. Morris even if he has ceased to be an
officer, director, trustee or agent, or is no longer employed by the Company and
shall inure to the benefit of his heirs, executors and administrators.



--------------------------------------------------------------------------------

5.2.2 Expenses. As used in this Section, the term “Expenses” shall include,
without limitation, damages, losses, judgments, liabilities, fines, penalties,
excise taxes, settlements, and costs, attorneys’ fees, accountants’ fees, and
disbursements and costs of attachment or similar bonds, investigations, and any
expenses of establishing a right to indemnification under this Agreement.

5.2.3 Enforcement. If a claim or request under this Section 5 is not paid by the
Company or on its behalf, within thirty (30) days after a written claim or
request has been received by the Company, Mr. Morris may at any time thereafter
bring an arbitration claim against the Company to recover the unpaid amount of
the claim or request and if successful in whole or in part, he shall be entitled
to be paid also the expenses of prosecuting such suit. All obligations for
indemnification hereunder shall be subject to, and paid in accordance with,
applicable Texas or upon agreement of the Parties, under Delaware law.

5.2.4 Partial Indemnification. If Mr. Morris is entitled under any provision of
this Agreement to indemnification by the Company for some or a portion of any
Expenses, but not, however, for the total amount thereof, the Company shall
nevertheless indemnify him for the portion of such Expenses to which he is
entitled.

5.2.5 Advances of Expenses. Expenses incurred by Mr. Morris in connection with
any Proceeding shall be paid by the Company in advance upon his request that the
Company pay such Expenses, but only in the event that he shall have delivered in
writing to the Company (i) an undertaking to reimburse the Company for Expenses
with respect to which Mr. Morris is not entitled to indemnification and (ii) a
statement of his good faith belief that the standard of conduct necessary for
indemnification by the Company has been met.

5.2.6 Notice of Claim. Mr. Morris shall give to the Company notice of any claim
made against him for which indemnification will or could be sought under this
Agreement. In addition, Mr. Morris shall give the Company such information and
cooperation as it may reasonably require and as shall be within his power and at
such times and places as are convenient for Mr. Morris.

5.2.7 Defense of Claim. With respect to any Proceeding as to which Mr. Morris
notifies the Company of the commencement thereof:

(A) The Company will be entitled to participate therein at its own expense;

(B) Except as otherwise provided below, to the extent that it may wish, the
Company will be entitled to assume the defense thereof, with counsel reasonably
satisfactory to Mr. Morris, which in the Company’s sole discretion may be
regular counsel to the Company and may be counsel to other officers and
directors of the Company or any subsidiary. Mr. Morris also shall have the right
to employ his own counsel in such action, suit or proceeding if she



--------------------------------------------------------------------------------

reasonably concludes that failure to do so would involve a conflict of interest
between the Company and Mr. Morris, and under such circumstances the fees and
expenses of such counsel shall be at the expense of the Company.

(C) The Company shall not be liable to indemnify Mr. Morris under this Agreement
for any amounts paid in settlement of any action or claim effected without its
written consent. The Company shall not settle any action or claim in any manner
which would impose any penalty that would not be paid directly or indirectly by
the Company or limitation on Mr. Morris without his written consent. Neither the
Company nor Mr. Morris will unreasonably withhold or delay their consent to any
proposed settlement.

5.2.8 Non-exclusivity. The right to indemnification and the payment of expenses
incurred in defending a Proceeding in advance of its final disposition conferred
in this Section 5 shall not be exclusive of any other right which Mr. Morris may
have or hereafter may acquire under any statute or certificate of incorporation
or by-laws of the Company or any subsidiary, agreement, vote of shareholders or
disinterested directors or trustees or otherwise.

5.4 Legal Fees and Expenses. If any contest or dispute shall arise between the
Company and Mr. Morris regarding any provision of this Agreement, the Company
shall reimburse him for all legal fees and expenses reasonably incurred by
Mr. Morris in connection with such contest or dispute, but only if he prevails
to a substantial extent with respect to the claims brought and pursued in
connection with such contest or dispute. Such reimbursement shall be made as
soon as practicable following the resolution of such contest or dispute (whether
or not appealed) to the extent the Company receives reasonable written evidence
of such fees and expenses.

5.5 Notices. Any notice or other communication required or permitted hereunder
shall be in writing and shall be delivered personally, sent by courier service,
sent by facsimile transmission or sent by certified, registered or express mail,
postage prepaid. Any such notice shall be deemed given when so delivered
personally or sent by facsimile transmission or, if mailed or sent by courier
service, on the date of actual receipt thereof, as follows:



--------------------------------------------------------------------------------

  (i) if to the Company, to:

Chairman of the Board,

1980 Post Oak Blvd., Suite 800

Houston, Texas 77056

 

  (ii) if to Mr. Morris, to:

3992 Inverness

Houston, Texas 77019

Any party may change its address for notice hereunder by notice to the other
party hereto.

5.6 Entire Agreement. This Agreement contains the entire agreement between the
parties with respect to the subject matter hereof and supersedes all prior
agreements (including but not limited to prior employment agreements and
incentive plans and agreements), written or oral, with respect thereto, however,
the terms of any benefit plans shall remain in force and effect, and if any
conflict between this agreement and the terms of such plans arises, the terms of
the plan shall control.

5.7 Waivers and Amendments. This Agreement may be amended, superseded, canceled,
renewed or extended, and the terms and conditions hereof may be waived, only by
a written instrument signed by the parties or, in the case of a waiver, by the
party waiving compliance. No delay on the part of any party in exercising any
right, power or privilege hereunder shall operate as a waiver thereof nor shall
any waiver on the part of any party of any such right, power or privilege
hereunder, nor any single or partial exercise of any right, power or privilege
hereunder, preclude any other or further exercise thereof or the exercise of any
other right, power or privilege hereunder.

5.8 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Texas (without giving effect to the
choice of law provisions thereof).

5.9 Assignment. This Agreement, and any rights and obligations hereunder, may
not be assigned by Mr. Morris but shall be binding upon any successor or assign
of the Company whether by merger or purchase of substantially all of the assets
of the Company or its affiliates, by law or otherwise. This Agreement shall
inure to the benefit of and be enforceable by Mr. Morris’s legal and/or personal
representative.

5.10 Counterparts. This Agreement may be executed in separate counterparts, each
of which when so executed and delivered shall be deemed an original, but all of
which together shall constitute one and the same instrument.

5.11 Headings. The headings in this Agreement are for reference purposes only
and shall not in any way affect the meaning or interpretation of this Agreement.



--------------------------------------------------------------------------------

5.12 No Presumption Against Interest. This Agreement has been negotiated,
drafted, edited and reviewed by the respective parties, and therefore, no
provision arising directly or indirectly herefrom shall be construed against any
party as being drafted by said party.

5.13 No Duty to Mitigate. Mr. Morris shall have no obligation to mitigate
damages suffered as a result of termination of his employment with the Company.

5.14 Dispute Resolution. If any dispute arises out of or relates to this
Agreement, or the breach thereof, Mr. Morris and the Company agree to promptly
negotiate in good faith to resolve such dispute. If the dispute cannot be
settled by the parties through negotiation, Mr. Morris and the Company agree to
try in good faith to settle the dispute by mediation under the Commercial
Mediation Rules of the American Arbitration Association before resorting to
arbitration or any other dispute resolution procedure. If the parties are unable
to settle the dispute by mediation as provided in the preceding sentence within
thirty (30) days of a written demand for mediation, any claim, controversy or
dispute arising out of or relating to this Agreement, or the breach thereof,
shall be settled by binding arbitration before one (1) arbitrator in accordance
with the Commercial Arbitration Rules of the American Arbitration Association.
The arbitration shall be conducted in English and held in Houston, Harris
County, Texas, or such other location to which the parties mutually agree. The
arbitrator shall among other things determine the validity, scope,
interpretation and enforceability of this arbitration clause. The award shall be
a reasoned award and rendered within thirty (30) days of the conclusion of the
arbitration hearing. The decision of the arbitrator shall be final and binding
and judgment upon the award rendered may be entered in any court having
jurisdiction thereof. Notwithstanding the foregoing provisions of this Section,
the Company may seek injunctive relief from a court of competent jurisdiction
located in Harris County, Texas, in the event of a breach or threatened breach
of any covenant contained in Section 3.

5.15 Binding Agreement. This Agreement shall inure to the benefit of and be
binding upon the Company and its respective successors and assigns and
Mr. Morris and Mr. Morris’s legal representatives.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

EMPLOYEE     COMPANY       STEWART INFORMATION SERVICES CORP. By: /s/ Malcolm S.
Morris                         By: /s/ E. Douglas Hodo                     Date:
February 21, 2013     Date: February 21, 2013 Name: Malcolm Morris     Name:
Dr. Edward Douglas Hodo Title: Vice Chairman     Title: Chairman of the Board